        Case 5:18-cv-06217-LHK Document 68 Filed 11/28/18 Page 1 of 4



 1   MALEK MOSS PLLC
     Kevin N. Malek (pro hac vice)
 2   340 Madison Avenue, FL 19
 3   New York, New York 10173
     (212) 812-1491
 4   kevin.malek@malekmoss.com

 5   CARLSON & MESSER LLP
     David Kaminski
 6    kaminskid@cmtlaw.com
 7   J. Grace Felipe
      felipeg@cmtlaw.com
 8   5901 W. Century Boulevard
     Suite 1200
 9   Los Angeles, California 90045
     Tel: (310) 242-2200
10
     Fax: (310) 242-2222
11
     Attorneys for Plaintiff
12
                                    UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
                                         (SAN JOSE DIVISION)
14

15
                                                     Case No. 18-cv-06217-LHK
16   VOIP-PAL.COM, INC.,
                                                     NOTICE INFORMING THE COURT OF
17                   Plaintiff,                      ASSERTED CLAIMS OF THE ‘005
                                                     PATENT AND THE ‘815 PATENT
18            v.
19   APPLE, INC.,
20                   Defendant.
21

22                                                   Case No. 18-cv-06177-LHK
     VOIP-PAL.COM, INC.,
23
                     Plaintiff,
24
              v.
25
     AT&T CORP.,
26
                     Defendant.
27

28
     NOTICE INFORMING COURT OF ASSERTED
     CLAIMS                                    -1-
        Case 5:18-cv-06217-LHK Document 68 Filed 11/28/18 Page 2 of 4



 1                                                          Case No. 18-cv-04523-LHK
     VOIP-PAL.COM, INC.,
 2
                     Plaintiff,
 3
              v.
 4
     TWITTER INC.,
 5
                     Defendant.
 6

 7
                                                            Case No. 18-cv-06054-LHK
 8   VOIP-PAL.COM, INC.,

 9                   Plaintiff,

10            v.

11   VERIZON WIRELESS SERVICES, LLC, et al.,

12                   Defendant.

13

14
             Pursuant to the Court’s Case Management Order of November 15, 2018 directing Plaintiff
15
     to reduce the number of asserted claims to 20 claims across both U.S. Patent No. 9,179,005 (the
16
     ‘005 Patent”) and U.S. Patent No. 8,542,815 (the “’815 Patent”), Plaintiff VoIP-Pal.com, Inc., by
17
     and through its undersigned counsel of record, hereby submits this notice informing the Court of
18
     the currently asserted claims of the ‘005 Patent and the ‘815 Patent as of November 28, 2018.
19

20
             Claims of U.S. Patent No. 9,179,005 asserted against all Defendants:
21
             Claim Nos. 49, 73, 74, 75, 77, 78, 83, 84, 94, 96, 99
22

23
             Claims of U.S. Patent No. 8,542,815 asserted against all Defendants other than Twitter,
24
     Inc.:
25
             Claim Nos. 1, 7, 12, 27, 28, 72, 73, 92, 111
26
27

28
     NOTICE INFORMING COURT OF ASSERTED
     CLAIMS                                         -2-
       Case 5:18-cv-06217-LHK Document 68 Filed 11/28/18 Page 3 of 4



 1    Dated: November 28, 2018            MALEK MOSS PLLC
 2                                        /s/ Kevin N. Malek
 3                                        _______________________
                                           Kevin N. Malek (pro hac vice)
 4                                         340 Madison Avenue, FL 19
                                           New York, New York 10173
 5                                         (212) 812-1491
                                           kevin.malek@malekmoss.com
 6

 7                                         CARLSON & MESSER LLP
                                           David Kaminski
 8                                          kaminskid@cmtlaw.com
                                           J. Grace Felipe
 9                                          felipeg@cmtlaw.com
                                           5901 W. Century Boulevard
10
                                           Suite 1200
11                                         Los Angeles, California 90045
                                           Tel: (310) 242-2200
12                                         Fax: (310) 242-2222

13                                         Attorneys for Plaintiff
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     NOTICE INFORMING COURT OF ASSERTED
     CLAIMS                               -3-
       Case 5:18-cv-06217-LHK Document 68 Filed 11/28/18 Page 4 of 4



 1
                                    CERTIFICATE OF SERVICE
 2
     The undersigned hereby certifies that a true and correct copy of the above and foregoing NOTICE
 3
     INFORMING THE COURT OF ASSERTED CLAIMS OF THE ‘005 PATENT AND THE
 4
     ‘815 PATENT has been served on November 28, 2018, to all counsel for Defendant through the
 5
     Court’s CM/ECF system.
 6

 7
                                         ____/s/ Kevin N. Malek
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     NOTICE INFORMING COURT OF ASSERTED
     CLAIMS                                      -4-
